Citation Nr: 1434635	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. W.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from July 1990 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.    

In March 2013, the Board remanded the claim for further development.  As the development has been completed, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

A bilateral knee disability, degenerative joint disease, is unrelated to an injury or event in service, was not manifested to a compensable degree within one year after the separation from service, and the current disability of the knees was not caused by or made worse by the Veteran's service-connected ankle disabilities.








CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability, degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by letter, dated in January 2008.  As for the content and for the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, private medical records, and records of the Social Security Administration. 

The Veteran was afforded a VA examination in May 2014. As the examination report is based on the Veteran's history and the disability is described in sufficient detail so that the Board's review of the claim is a fully informed one, the VA examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is not required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 and § 1131.



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 




Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury, that is, either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 


If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a knee abnormality.  In November 1992, the Veteran complained of right leg and shin pain and the impression was contusion.  The Veteran waived a medical examination at the time of discharge.

After service in September 2004 private medical records show that the Veteran was involved in a vehicle accident in May 2004.  In December 2004, the Veteran complained of left knee pain of about one week's duration.

VA records show that in July 2007 the Veteran complained of pain and swelling in each knee for about three years.  The impression was bilateral knee arthralgia.  In November 2007, history included an old trauma to the ankles and knees.  The impression was chronic knee pain probably secondary to old trauma.

In November 2011, the Veteran testified that he complained of knee symptoms after road marches during service.

In March 2013 on an MRI by VA there was probable tear of the left meniscus and right knee fluid with arthritis. 

In May 2014 on VA examination, the VA examiner expressed the opinion that the bilateral degenerative joint disease was less likely than not proximately due to or the result of the bilateral ankle disability.  The VA examiner noted that there was no documentation of a knee injury during service and that most likely arthritis was due to normal aging.



Analysis

The Veteran testified that he complained of knee symptoms after road marches during service.  And the Veteran has described knee pain since service. The Veteran is competent to describe knee symptoms, which are within the realm of the Veteran's personal experience, that is, capable of personal observation.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The knee symptoms in service described by the Veteran answer the question of what happened in service, that is, knee symptoms were "noted" during service.  Competent and credible evidence is still required to establish a current bilateral knee disability and a causal relationship or nexus of the current bilateral knee disability to an injury, disease, or event in service or to a service-connected disability. 

As for evidence of a current bilateral knee disability, after service in December 2004, the Veteran complained of left knee pain.  In July 2007 the Veteran complained of pain and swelling in each knee for about three years.  The impression was bilateral knee arthralgia (joint pain).  


In March 2013 on an MRI by VA there was probable tear of the left meniscus and right knee fluid with arthritis.  On VA examination, the diagnosis was bilateral degenerative joint disease.


As for the current bilateral knee disability, degenerative joint disease is a form of arthritis and arthritis is a chronic disease under 38 C.F.R. § 3.309(a) and the theories of service connection, pertaining to chronicity and continuity of symptomatology are addressed.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, the condition was indicative of, but not dispositive of a chronic disease). 

The Veteran' complaints of knee symptoms in service lack the combination of manifestations sufficient to identify bilateral knee degenerative joint disease and sufficient observation to establish chronicity. 

As chronicity is not shown, service connection may be established by continuity of symptomatology after service.  Continuity of symptomatology requires evidence of a nexus between the current disability, bilateral knee degenerative joint disease, and the postservice symptoms.

The Veteran is competent to described knee pain service.  To the extent the Veteran asserts that his current disability is a continuation of the symptoms he experienced since service or that the current disability is due to the service-connected ankle disabilities, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms and secondary service connection, the statements are inferences based on facts, that is, an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 



The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disability and the postservice symptomatology or the current disability and the service-connected ankle disabilities. 

The current disability, bilateral knee degenerative joint disease, is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the current disability.

Also the current disability is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, the current disability, bilateral knee degenerative joint disease, is an internal process more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the current disability is not a type of condition under case law that has been found to be capable of lay observation. 






As the current disability is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disability of the and the continuity of symptoms that the Veteran avers or an opinion of secondary service connection.   For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current bilateral knee disability and the postservice symptomatology or the current disability and the service-connected ankle disabilities. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology or on secondary service connection. As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of the current disability, not capable of lay observation, to the extent the Veteran's lay evidence is offered as proof of the presence of the current disability in service and since service and before 2004, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.






As the Veteran's lay evidence is not competent evidence on the material issue of fact, pertaining to a postservice diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  As for the Veteran reporting a contemporaneous medical diagnosis, degenerative joint disease was first documented in 2013 and there is a history of knee pain, dating to 2004, which is more than 10 years after separation from service in 1993 and well beyond the one year presumptive period for degenerative joint as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no favorable medical evidence in support of the claim.   

There is medical evidence against the claim.  In May 2014 the VA examiner expressed the opinion that the bilateral knee degenerative joint disease was most likely arthritis was due to normal aging and not to an injury in service and the bilateral knee disability was less likely than not proximately due to or the result of the bilateral ankle disability. 

As the opinion of the VA examiner is based on the Veteran's history and is consistent with the objective evidence, the Board finds that the opinion is persuasive evidence, which opposes the claim.  








As the preponderance of the evidence is against the claim of service connection for the current bilateral knee disability, there is no doubt to be resolved, and service connection is not warranted.  


ORDER

Service connection for a bilateral knee disability, degenerative joint disease, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


